          Case 1:17-cv-01679-ELR Document 298 Filed 09/18/20 Page 1 of 50




              IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

    ALICIA BROWN, individually   *
    and on behalf of all others  *
    similarly situated who consent to their
                                 *
    inclusion in a collective action,
                                 *
                                 *
            Plaintiffs,          *
                                 *
         v.                      *                               1:17-CV-01679-ELR
                                 *
    NEXUS BUSINESS SOLUTIONS,    *
    LLC,                         *
                                 *
            Defendant.           *
                                 *
                            _________

                                            ORDER
                                            _________

          There are several matters pending before the Court. The Court’s reasoning

and conclusions are set forth below.

I.        Background1

          This case stems from Defendant Nexus Business Solutions, LLC’s (“Nexus”)

alleged violations of the Fair Labor Standards Act (“FLSA”) by its purported failure




1
    All facts noted herein are undisputed unless otherwise indicated.
        Case 1:17-cv-01679-ELR Document 298 Filed 09/18/20 Page 2 of 50




to pay earned overtime wages to Plaintiff Alicia Brown and the putative class of

others similarly situated. 2 See Compl. [Doc. 1].

       The Court draws the material facts from the Parties’ submissions (including

exhibits). In support of its Motion for Summary Judgment, Defendant, as movant,

filed a Statement of Undisputed Material Facts (“Def.’s SOMF”). [Doc. 232-2]; see

also LR 56.1(B)(1), NDGa. As required by Local Rule 56.1(B)(2)(a), Plaintiffs

submitted a response (“Pls.’ Resp. to Def.’s SOMF”).                   [Doc. 251]; see also

LR 56.1(B)(2)(a), NDGa. Plaintiffs, as cross-movants, also filed a Statement of

Undisputed Material Facts (“Pls.’ SOMF”) in support of their Motion for Summary

Judgment. [Doc. 247-2]. Defendant submitted its response as required by the Local

Rules (“Def.’s Resp. to Pls.’ SOMF”). [Doc. 257].

       The Court uses the Parties’ proposed facts and responses as follows. Where

one side admits a proposed fact, the Court accepts it as undisputed for purposes of

this order and cites only the proposed fact. Where one side admits a proposed fact

in part, the Court includes the undisputed part. Where one side denies a proposed

fact in whole or in part, and such fact is material, the Court reviews the record and




2
  The Parties’ documents in this case vacillate between using the singular and plural form of
“Plaintiff.” For the sake of simplicity, and because this case was conditionally certified as a
collective action pursuant to Section 216(b) of the Fair Labor Standards Act [Doc. 44], the Court
will use the plural “Plaintiffs” throughout this order except when specifically discussing an
individual opt-in Plaintiff.

                                               2
        Case 1:17-cv-01679-ELR Document 298 Filed 09/18/20 Page 3 of 50




determines whether a factual dispute exists. 3 If the denial is without merit, and the

record citation supports the proposed fact, then the Court deems it admitted. Given

Plaintiffs’ penchant for making arguments in their proposed facts, the Court has

often been forced to modify their Statement of Material Facts to more accurately

reflect the record cited.        Finally, the Court excludes proposed facts that are

immaterial, see LR 56.1(B)(2)(a)(2)(iii), NDGa., includes facts drawn from its

review of the record, see FED. R. CIV. P. 56(c)(3), and considers all proposed facts

in light of the standards for summary judgment. 4

       Plaintiffs worked as Business Development Managers (“BDMs”) for

Defendant. Pls.’ SOMF ¶ 46. During Plaintiffs’ employ, as early as January 2014,

Defendant’s primary focus was a project called “Operation Conquest,” a contractual

endeavor with automobile manufacturer General Motors (“GM”). 5 Id. ¶¶ 1, 5, 45;

Def.’s SOMF ¶¶ 1–2, 8. Defendant derives substantially all its revenue from this

contract with GM. Def.’s SOMF ¶ 12; Pls.’ SOMF ¶ 39.




3
  The Court only reviews the citations provided by the Parties as to where the disputed fact lies.
The Court is not obligated to “scour the record” to determine whether triable issues exist. Tomasini
v. Mt. Sinai Med. Ctr. of Fla., 315 F. Supp. 2d 1252, 1260 n.11 (S.D. Fla. 2004).
4
  Although the Court has endeavored to deal with all objections, given the extensive number of
them, the inclusion of a proposed fact with no discussion of the objection means that it been
considered, but overruled.
5
  According to Plaintiffs, GM is Defendant’s sole client in the U.S. and all of Defendant’s revenue
is “derived from per-head staffing of BDMs . . . related to Operation Conquest[.]” Pls.’ SOMF
¶ 39.

                                                 3
       Case 1:17-cv-01679-ELR Document 298 Filed 09/18/20 Page 4 of 50




      Pursuant to Operation Conquest, GM engaged Defendant to provide a certain

number of BDMs (including Plaintiffs) to “hunt and conquest” commercial

businesses that use fleets of vehicles as part of their operations. Pls.’ SOMF ¶¶ 8,

38, 40; Def.’s Resp. to Pls.’ SOMF ¶¶ 8, 38, 40. These BDMs would meet with the

targeted businesses in hopes of convincing them to purchase GM vehicles for their

fleets from GM dealers. Pls.’ SOMF ¶¶ 8–9; Def.’s Resp. to Pls.’ SOMF ¶¶ 8–9.

Allegedly, GM recognized the need for this type of outside consultant-like role

because dealership representatives cannot leave the dealership to solicit sales from

potential fleet customers. Def.’s SOMF ¶ 5; Pls’ Resp. to Def’s SOMF ¶ 5.

      Defendant trained Plaintiffs to deliver presentations aimed at promoting the

GM brand with the goal of persuading the potential customers to purchase GM fleets,

although Plaintiffs themselves could not actually execute a sale—that final step had

to be done by a GM dealer. Def.’s SOMF ¶¶ 10, 14; Pls.’ SOMF ¶¶ 9, 11, 13, 22,

27. While Plaintiffs received specific training on how to execute their pitches and

the ideal process to get a potential customer to a GM dealership, they also possessed

discretion to determine how they spent their workdays. Pls.’ SOMF ¶¶ 51–53; Def.’s

Resp. to Pls.’ SOMF ¶¶ 51–53; Def.’s SOMF ¶¶ 25–28, 30, 32, 45, 67–69; Pls.’

Resp. to Def.’s SOMF ¶ 25. For example, Plaintiffs frequently performed their own

research to customize their presentations to suit different potential customers’ needs.

Pls.’ SOMF ¶ 63; Def.’s SOMF ¶¶ 29, 31, 33–38; Pls.’ Resp. to Def.’s SOMF ¶ 31.


                                          4
       Case 1:17-cv-01679-ELR Document 298 Filed 09/18/20 Page 5 of 50




As part of their role as BDMs, Plaintiffs would follow up with leads, sometimes

meeting more than once, working to convince the lead to meet with a GM dealer.

Def.’s SOMF ¶¶ 41, 48; Pls.’ SOMF ¶¶ 74, 77, 93. All of the vehicles sold through

Operation Conquest were the property of GM dealers. Pls.’ SOMF ¶ 80.

      Plaintiffs worked out of their home offices or on the road, meeting with

commercial businesses on-site, earning a base salary of $70,000–$75,000 (plus

quarterly bonuses if they qualified). Def.’s SOMF ¶¶ 18–19; Pls.’ SOMF ¶¶ 48–

49. BDMs used company vehicles provided by Defendant for their travel. Def.’s

SOMF ¶ 24. Plaintiffs contend they regularly worked in excess of forty (40) hours

per week, although Defendant argues Plaintiffs lack any evidence that they worked

overtime. Pls.’ SOMF ¶¶ 24, 97; Def.’s SOMF ¶¶ 88–91. While the employment

offer letters from Defendant said that Plaintiffs may be expected to work in excess

of their regular 8:00 a.m.– 5:00 p.m., Monday–Friday schedule, the letters also stated

that Plaintiffs would not receive overtime pay because they would be considered

exempt employees. Pls.’ SOMF ¶ 98; Def.’s SOMF ¶¶ 51–52. However, Plaintiffs

filed this lawsuit on the assertion that they should have been compensated for their

overtime hours as non-exempt employees. See generally Compl.

II.   Procedural History

      Plaintiffs filed their Complaint on May 10, 2017. Id. The Parties engaged in

several lengthy discovery disputes, including a dispute regarding Defendant’s expert


                                          5
        Case 1:17-cv-01679-ELR Document 298 Filed 09/18/20 Page 6 of 50




witness Robert Stanton. As a result of the dispute regarding Mr. Stanton, Plaintiffs

filed their “Motion for Leave of Court to File Supplemental Evidence in Support of

Plaintiffs’ Motion for Summary Judgment and Request for Leave to File

Supplemental Brief in Opposition to Defendant’s Motion for Summary Judgment

and Support of Plaintiffs’ Motion for Summary Judgment.” [Doc. 287]. In response,

Defendant filed a Request for Oral Argument. [Doc. 291].

       On October 3, 2019, both Parties filed their respective motions for summary

judgment. [Docs. 232, 233]. However, the Court ordered Plaintiffs to amend their

motion because it did not comply with the applicable page limit. [Doc. 241]. On

October 11, 2019, Plaintiffs filed their Amended Motion for Summary Judgment.6

[Doc. 247]. Subsequently, Plaintiffs submitted a “Motion in Limine to Exclude the

Defendant’s Use of Half Time 29 [C.F.R.] § 778.114, or Use of Fluctuating

Workweek Method (FWW) to Determine Damages.” [Doc. 297]. Having been fully

briefed, these motions are now ripe for the Court’s review.7




6
  Plaintiffs’ Amended Motion for Summary Judgment [Doc. 247] renders Plaintiffs’ first motion
for summary judgment moot. Thus, the Court denies Plaintiff’s original motion for summary
judgment as moot. [Doc. 233].
7
  Plaintiffs additionally filed two (2) motions to seal certain exhibits in this matter. [Docs. 234,
252]. Upon due consideration, and for good cause shown, the Court grants Plaintiffs’ motions.
[Docs. 234, 252].

                                                 6
        Case 1:17-cv-01679-ELR Document 298 Filed 09/18/20 Page 7 of 50




III.   Preliminary Matter: Plaintiffs’ Motion for Leave to File Supplemental
       Evidence and Briefing

       The Court first addresses the issue of what expert testimony will be considered

in the assessment of the Parties’ motions for summary judgment. On July 13, 2020,

Plaintiffs filed their “Motion for Leave of Court to File Supplemental Evidence in

Support of Plaintiffs’ Motion for Summary Judgment and Request for Leave to File

Supplemental Brief in Opposition to Defendant’s Motion for Summary Judgment

and Support of Plaintiffs’ Motion for Summary Judgment.” [Doc. 287]. By this

motion, Plaintiffs seek leave to submit the deposition transcript of Defendant’s

expert witness Robert Stanton, as well as the expert report of Plaintiffs’ recently

added rebuttal expert, Jorge J. Rivero. [Id. at 1–2]. Additionally, Plaintiffs request

“leave to file a supplemental brief in opposition to Defendant’s motion for summary

judgment, and in support of Plaintiffs’ motion for summary judgment[.]” [Id. at 6].

Plaintiffs contend summary judgment is not ripe until the materials of their rebuttal

expert are considered by the Court. [Id. at 2–3].

       Earlier in this litigation, Plaintiffs moved to strike Mr. Stanton as an expert

(or, in the alternative, to file a motion in limine to exclude his opinion) due to

Defendant’s late disclosure of him as an expert.8 [See Doc. 212]. However, the


8
  Defendant filed a designation of Robert Stanton as an expert witness together with his expert
report on the final day of discovery, August 20, 2019. [Doc. 209]. According to Defendant,
Mr. Stanton’s designation was filed “when it became clear that the parties would not be able to
settle this case prior to filing summary judgment.” [Doc. 288 at 2].

                                              7
       Case 1:17-cv-01679-ELR Document 298 Filed 09/18/20 Page 8 of 50




Court found Defendant’s late disclosure to be justified. [Docs. 237 at 3; 267]. While

the Court allowed Defendant to include Mr. Stanton as an expert, it also extended

the discovery period by ninety (90) days for the limited purpose of allowing

Plaintiffs to “obtain[] one (1) rebuttal expert witness and to depose Defendant’s

expert witness.” [Doc. 277 at 6]. Plaintiffs deposed Defendant’s expert Mr. Stanton

on June 4, 2020, and now present Mr. Rivera as their rebuttal expert witness. [Doc.

287 at 4]. Thus, Plaintiffs request the Court’s leave to file additional materials and

briefing before the Court rules on the Parties’ motions for summary judgment. [See

generally id.]

      However, on July 21, 2020, Defendant filed a “Notice of Withdrawal of

Reference in Summary Judgment Briefing to Expert Report by Robert Stanton.”

[Doc. 288]. Defendant contends that it made a good faith offer to Plaintiffs’ counsel

to withdraw any reference to Mr. Stanton “so the parties could avoid the issue of

reopening summary judgment at this late stage.” [Id. at 3–4]. But rather than accept

the offer, Defendant claims Plaintiffs elected to file their instant motion to amend

their summary judgment briefs with their additional materials. [Id.] Hoping to avoid

“relitigating summary judgment nearly ten months after the [P]arties have completed

briefing[,]” Defendant filed its notice to “voluntarily withdraw the single reference

to Mr. Stanton’s expert report in both its motion for summary judgment and the

accompanying statement of undisputed material facts.” [Id. at 4].


                                          8
        Case 1:17-cv-01679-ELR Document 298 Filed 09/18/20 Page 9 of 50




       The Court has broad discretion in deciding whether to grant Plaintiffs’ motion.

E.g., Johnson v. Bd. of Regents of Univ. of Georgia, 263 F.3d 1234, 1269 (11th Cir.

2001) (“[D]istrict courts [have] broad discretion over the management of pre-trial

activities[.]”); Chudasama v. Mazda Motor Corp., 123 F.3d 1353, 1366 (11th Cir.

1997) (“[D]istrict courts enjoy broad discretion in deciding how best to manage the

cases before them.”). Because Defendant has voluntarily withdrawn its references

to Mr. Stanton’s expert report in its summary judgment materials, the Court finds it

unnecessary to reopen summary judgment briefing so that Plaintiffs may submit

their rebuttal expert materials from Mr. Rivera and their new arguments based on

their deposition of Mr. Stanton.          Rather, the Court will decide the Parties’

cross-motions for summary judgment without considering any references to

Defendant’s expert or his report, eliminating the need to consider any rebuttal expert

materials. Accordingly, the Court denies Plaintiffs’ “Motion for Leave of Court to

File Supplemental Evidence in Support of Plaintiffs’ Motion for Summary Judgment

and Request for Leave to File Supplemental Brief in Opposition to Defendant’s

Motion for Summary Judgment and Support of Plaintiffs’ Motion for Summary

Judgment.” [Doc. 287]. 9




9
 In light of this ruling, the Court also denies Defendant’s Request for Oral Argument regarding
Plaintiffs’ motion. [Doc. 291].

                                              9
      Case 1:17-cv-01679-ELR Document 298 Filed 09/18/20 Page 10 of 50




IV.   The Parties’ Motions for Summary Judgment

      The Court now proceeds to its analysis of the Parties’ cross-motions for

summary judgment. [Docs. 232, 247]. Before turning to the Parties’ contentions,

the Court sets forth the relevant legal standard.

      A.     Legal Standard

      “The standard of review for cross-motions for summary judgment does not

differ from the standard applied when one party files a motion, but simply requires

a determination of whether either of the parties deserves judgment as a matter of law

on the facts that are not disputed.” GEBAM, Inc. v. Inv. Realty Series I, LLC, 15 F.

Supp. 3d 1311, 1315–16 (N.D. Ga. 2013) (citing Am. Bankers Ins. Grp. v. United

States, 408 F.3d 1328, 1331 (11th Cir. 2005)); see United States v. Oakley, 744 F.2d

1553, 1555 (11th Cir. 1984) (“Cross-motions for summary judgment will not, in

themselves, warrant the court in granting summary judgment unless one of the

parties is entitled to judgment as a matter of law on facts that are not genuinely

disputed.”) (internal quotation omitted). The Court must consider each motion on

its own merits, resolving all reasonable inferences against the party whose motion is

under consideration. U.S. ex rel. Saldivar v. Fresenius Med. Care Holdings, Inc.,

972 F. Supp. 2d 1339, 1341 (N.D. Ga. 2013). Cross-motions may, however, be

probative of the absence of a factual dispute where they reflect general agreement




                                          10
       Case 1:17-cv-01679-ELR Document 298 Filed 09/18/20 Page 11 of 50




by the parties as to the controlling legal theories and material facts. Id. at 1341;

accord Oakley, 744 F.2d at 1555–56.

       The Court may grant summary judgment only if the record shows “that there

is no genuine dispute as to any material fact and that the movant is entitled to

judgment as a matter of law.” FED. R. CIV. P. 56(a). A factual dispute is genuine if

there is sufficient evidence for a reasonable jury to return a verdict in favor of the

non-moving party. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

A factual dispute is material if resolving the factual issue might change the suit’s

outcome under the governing law. Id. A party’s motion should be granted only if

no rational fact finder could return a verdict in favor of the non-moving party. Id. at

249.

       When ruling on a party’s motion, the Court must view all the evidence in the

record in the light most favorable to the non-moving party and resolve all factual

disputes in the non-moving party’s favor. See Reeves v. Sanderson Plumbing

Prods., Inc., 530 U.S. 133, 150 (2000). The moving party need not positively

disprove the opponent’s case; rather, the moving party must establish the lack of

evidentiary support for the non-moving party’s position. See Celotex Corp. v.

Catrett, 477 U.S. 317, 325 (1986). If the moving party meets this initial burden, in

order to survive summary judgment, the non-moving party must then present

competent evidence beyond the pleadings to show that a genuine issue for trial


                                          11
       Case 1:17-cv-01679-ELR Document 298 Filed 09/18/20 Page 12 of 50




remains. Id. at 324–26. The essential question is “whether the evidence presents a

sufficient disagreement to require submission to a jury or whether it is so one-sided

that one party must prevail as a matter of law.” Anderson, 477 U.S. at 251–52.

However, the Court is not obligated to “scour the record” to determine whether

triable issues exist. Tomasini, 315 F. Supp. 2d at 1260 n.11.

      B.     The Parties’ Contentions

      Having laid out the relevant legal standard, the Court now turns to address the

substance of the Parties’ arguments. In their cross-motions for summary judgment,

the Parties raise two (2) main issues for the Court’s consideration. [Docs. 232, 247].

First, the Parties dispute whether sufficient evidence exists to support Plaintiffs’

claim that they worked overtime hours. [See, e.g., Docs. 232-1 at 6–8; 260 at 14–

15]. Second, the Parties dispute whether Plaintiffs were exempt employees pursuant

to any of three (3) FLSA exemptions: the outside sales exemption, the auto sales and

service exemption, and/or the administrative exemption. [See, e.g., Docs. 232-1 at

8–32; 247-1 at 5–34]. After providing an overview of the FLSA, the Court addresses

these issues in turn.

             1.     The FLSA

      The FLSA requires employers to pay employees an overtime rate if they work

more than forty (40) hours in a week, unless the employees qualify as exempt

pursuant to one of its many exemptions. See 29 U.S.C. §§ 207(a)(1), 213. “[A]n


                                         12
      Case 1:17-cv-01679-ELR Document 298 Filed 09/18/20 Page 13 of 50




employer can avoid paying overtime compensation if it proves that one of the

FLSA’s exemptions applies.” Kessler v. Lifesafer Serv. Providers, LLC, 545 F.

Supp. 2d 1244, 1246 (M.D. Fla. 2008) (citing Wouters v. Martin County, Fla., 9 F.3d

924, 929 (11th Cir.1993), cert. denied, 513 U.S. 812 (1994)); see also 29 U.S.C.

§ 213. “FLSA provisions are to be interpreted liberally in the employee’s favor and

its exemptions construed narrowly against the employer.” Rock v. Ray Anthony

Int’l, 380 F. App’x 875, 877 (11th Cir. 2010) (citing Birdwell v. City of Gadsden,

970 F.2d 802, 805 (11th Cir. 1992)); accord Alvarez Perez v. Sanford–Orlando

Kennel Club, Inc., 515 F.3d 1150, 1156 (11th Cir. 2008) (same); Contreras v. Lara’s

Trucks, Inc., 1:12-CV-85-TWT, 2013 WL 163648, at *2 (N.D. Ga. Jan. 14, 2013)

(same).

       “The employer bears the burden of proving that an employee is exempt from

overtime payments.” Rock, 380 F. App’x at 877 (citing Atlanta Prof’l Firefighters

Union, Local 134 v. City of Atlanta, 920 F.2d 800, 804 (11th Cir. 1991)); see also

Alvarez Perez, 515 F.3d at 1156 (“[T]he employer shoulders the burden of

establishing that it is entitled to an exemption[.]”). For Defendant to prevail, it must

prove the applicability of the exemption by “clear and affirmative evidence.” Sigida

v. Munroe Foods 2 LLC, 1:14-CV-3968-RWS, 2016 WL 7239952, at *3 (N.D. Ga.

Dec. 15, 2016) (quoting Birdwell, 970 F.2d at 805) (internal quotation marks

removed).     Exemptions require highly fact-intensive analyses because “an


                                          13
         Case 1:17-cv-01679-ELR Document 298 Filed 09/18/20 Page 14 of 50




employee’s exemption from overtime depends only upon that employee’s job

duties,” not the employee’s job title. Ehrlich v. Rich Prods. Corp., 767 F. App’x

845, 850 n.3 (11th Cir. 2019) (internal citation omitted); see also Contreras, 2013

WL 163648, at *3 (“[T]he label that the parties place on the employee’s duties does

not alter the analysis of what those duties were; the primary duty inquiry is still

required[.]”).

       Nevertheless, the federal agency tasked with regulating the FLSA—the U.S.

Department of Labor (the “DOL”)10—recently noted,

       [t]he Supreme Court has held that exemptions under the FLSA deserve
       a “fair (rather than a narrow) interpretation” because the exemptions
       are “as much a part of the FLSA’s purpose as the overtime-pay
       requirement.” Encino Motorcars, LLC v. Navarro, 138 S. Ct. 1134,
       1142 (2018) (internal quotation marks and citation omitted). “And that
       is as should be expected, because employees’ rights are not the only
       ones at issue and, in fact, are not always separate from and at odds with
       their employers’ interests.” Sec’y U.S. Dep’t of Labor v. Bristol
       Excavating, Inc., 935 F.3d 122, 135 (3d Cir. 2019)[.]

U.S. Dep’t of Labor, Wage & Hour Div., FLSA 2020-10 Opinion Letter (June 25,

2020).

       In the instant matter, Defendant argues that Plaintiffs fall under three (3)

exemptions of the FLSA. 11 But Defendant first disputes the fundamental premise of



10
   See Christopher v. SmithKline Beecham Corp., 567 U.S. 142, 147 (2012) (Congress delegated
authority to the DOL to issue regulations defining the terms of the FLSA).
11
   The three (3) exemptions Defendant asserts as applicable to Plaintiffs are: (1) the outside sales
exemption [Doc. 232-1 at 8–15]; (2) the motor vehicle sale exemption [id. at 15–27]; and/or (3)
the administrative exception. [Id. at 27–32].

                                                14
        Case 1:17-cv-01679-ELR Document 298 Filed 09/18/20 Page 15 of 50




Plaintiffs’ case—namely, Defendant claims Plaintiffs cannot show they worked

overtime hours. [Doc. 232-1 at 6–32]. The Court addresses the Parties’ dispute

regarding Plaintiffs’ alleged overtime hours before turning to its analysis of the

three (3) FLSA exemptions Defendant propounds as applicable to Plaintiffs.

              2.         Plaintiffs’ Alleged Overtime Hours

        As an initial matter, Defendant moves for summary judgment on the basis that

that Plaintiffs fail to establish the two (2) basic elements of a prima facie FLSA

claim: that “(1) an employee worked unpaid overtime, and (2) the employer knew

or should have known of the overtime work.” Bailey v. TitleMax of Georgia, Inc.,

776 F.3d 797, 801 (11th Cir. 2015) (citing Allen v. Bd. of Pub. Educ. for Bibb Cty.,

495 F.3d 1306, 1314–15 (11th Cir. 2007)). The Court addresses these elements in

turn.

                         a.      Evidence of Unpaid Overtime

        As to the first element, Plaintiffs bear the initial burden of establishing that

they worked unpaid overtime. Allen, 495 F.3d at 1315. However, such a burden

should not become an “impossible hurdle for the employee[s] . . . .” Id. (internal

quotation omitted). Rather, “[t]he employer is in a superior position to know and

produce the most probative facts concerning the nature and amount of work

performed.”        Id.        Indeed, “[i]t is the employer’s duty to keep records of

the employee’s wages, hours, and other conditions and practices of employment.”


                                               15
      Case 1:17-cv-01679-ELR Document 298 Filed 09/18/20 Page 16 of 50




Id. Because employees are subject to the control of their employers, the remedial

nature of the FLSA provides protection for employees by lessening the burden of

proof where an employer has failed to maintain accurate and adequate records. Id.

at 1315–16.

      Thus, in the absence of adequate time records from the employer, employees

bear a relaxed burden of proof, which they may satisfy with evidence that allows a

“just and reasonable inference” of the “amount and extent” of their alleged unpaid

overtime work. See Jackson v. Corr. Corp. of Am., 606 F. App’x 945, 952 (11th Cir.

2015); see also Lamonica v. Safe Hurricane Shutters, Inc., 711, F.3d 1299, 1315

(11th Cir. 2013) (an employee’s burden is relaxed where the employer failed to keep

time records); Estrada v. FTS USA, LLC, 1:14-CV-23388-KMM, 2016 WL

6157989, at *3 (S.D. Fla. Oct. 24, 2016), aff’d, 688 F. App’x 830 (11th Cir. 2017)

(when an employer’s records of hours and compensation paid to employees are

inaccurate or inadequate, the employees’ burden of proof is “relaxed”) (citing Allen,

495 F.3d at 1316).

      If the employees meet their relaxed burden to prove the first element—that

they worked unpaid overtime hours—the burden then shifts to the employer “to

produce evidence of the precise amount of work performed or to negate the

reasonableness of the inference to be drawn from the employee[s’] evidence.”

Solano v. A Navas Party Prod., Inc., 728 F. Supp. 2d 1334, 1343 (S.D. Fla. 2010)


                                         16
      Case 1:17-cv-01679-ELR Document 298 Filed 09/18/20 Page 17 of 50




(internal quotation omitted).    Summary judgment should not be granted to a

defendant employer where “a reasonable fact finder evaluating the evidence could

draw more than one inference from the facts” presented regarding the number of

hours worked by employees. See Allen, 495 F.3d at 1315 (citing Samples ex rel.

Samples v. City of Atlanta, 846 F.2d 1328, 1330 (11th Cir. 1988)).

      As noted above, Defendant moves for summary judgment on the basis that

Plaintiffs fail to identify any evidence that they worked in excess of forty (40) hours

per week such that they could potentially qualify for overtime pay pursuant to the

FLSA. [Doc. 232-1 at 6–8]. Plaintiffs counter with evidence of their overtime work

through their own depositions; declarations; and time-stamped records of phone

calls, emails, and database entry activity occurring outside their regular 8:00 a.m.–

5:00 p.m., Monday through Friday schedule. Pls.’ Resp. to Def.’s SOMF ¶ 91 (citing

exhibits); [see also Doc. 260 at 15].

      As the non-moving Party on this issue, the Court must view all evidence in

the record on this topic in the light most favorable to Plaintiffs. See Reeves, 530

U.S. at 150. Pursuant to this standard, the Court finds Plaintiffs’ evidence “allows a

just a reasonable inference” that Plaintiffs worked more than forty (40) hours per

week. See Estrada, 2016 WL 6157989, at *3 (citing Allen, 495 F.3d at 1316).

      Because Plaintiffs bear their burden to establish the first element of a prima

facie FLSA claim, the burden then shifts to Defendant employer “to produce


                                          17
       Case 1:17-cv-01679-ELR Document 298 Filed 09/18/20 Page 18 of 50




evidence of the precise amount of work performed or to negate the reasonableness

of the inference to be drawn from the employee’s evidence.” Solano, 728 F. Supp.

2d at 1343. Here, Defendant has neither produced evidence of the precise amount

of work performed nor presented any evidence to negate the reasonableness of the

inference presented by Plaintiffs’ evidence—that Plaintiffs sometimes worked more

than forty (40) hours per week. See Allen, 495 F.3d at 1316. Defendant effectively

concedes the lack of “documentary evidence” of Plaintiffs’ exact hours worked;

thus, that it cannot meet its burden to “produce evidence of the precise amount of

work performed.” See Solano, 728 F. Supp. 2d at 1343; [see also Docs. 232-1 at 8;

258 at 19]. Plaintiffs additionally point to the deposition testimony of Defendant’s

corporate representative, Ms. Colleen Tatro, where she stated that Defendant did not

track the hours worked by BDMs. Pls.’ Resp. to Def.’s SOMF ¶ 85; [Doc. 260 at

15].   Indeed, Ms. Tatro 12 stated in her deposition that the company has “no

information to dispute the Plaintiff’s [sic] claims that they routinely worked more

than 40 hours” per week because “the company has no information at all” regarding

how many hours Plaintiffs and other BDMs worked in any given week. Pls.’ Resp.

to Def.’s SOMF ¶ 85; [Doc. 247-1 at 7].


12
  The Court notes that Plaintiffs use inconsistent labels when referencing the testimony of Colleen
Tatro. [See Doc. 247-1 at 35] (within the same paragraph, Plaintiff sometimes cites to “Corp. Rep.
Dep.” when discussing to Ms. Tatro’s deposition testimony, and at other times cites to “Tatro
Dep.”). However, the Court finds that any potential confusion created by Plaintiffs’ inconsistent
labels of Ms. Tatro’s deposition does not impair the Court’s analysis of the Parties’ arguments in
their motions for summary judgment.

                                                18
       Case 1:17-cv-01679-ELR Document 298 Filed 09/18/20 Page 19 of 50




      Accordingly, Plaintiffs satisfy the first element of the two (2)-part test because

the Court finds their evidence “allows a just a reasonable inference” that they

sometimes worked more than forty (40) hours per week. See Estrada, 2016 WL

6157989, at *3 (citing Allen, 495 F.3d at 1316). This finding is particularly justified

because Defendant does not meet its burden to provide rebuttal evidence. While a

genuine issue of material fact may remain as to the exact amount of uncompensated

overtime hours Plaintiffs worked, that does not warrant summary judgment in

Defendant’s favor. See Solano, 728 F. Supp. 2d at 1344 (“Whether 70 hours a week

is a reasonable inference to draw from the evidence is not a determination for the

Court, rather it is the duty of the trier of facts to draw whatever reasonable inferences

can be drawn from the employees’ evidence . . . . The determination of exactly how

many hours Plaintiff was improperly compensated is therefore a question of fact

appropriate for a jury.”) (internal quotation omitted); see also Brantley v. Ferrell

Elec., Inc., No. CV 114-022, 2015 WL 3541552, at *16 (S.D. Ga. May 29, 2015)

(denying defendant’s motion for summary judgment even where the plaintiffs

testified that they did not record their time sheets, and therefore were not

compensated for, various tasks including morning preparations and travel).

                    b.     Evidence the Employer Knew or Should Have Known of
                           the Employees’ Overtime Work

      The Court now addresses the second prong of a prima facie FLSA case—that

the employer knew or should have known its employees worked overtime.

                                           19
      Case 1:17-cv-01679-ELR Document 298 Filed 09/18/20 Page 20 of 50




See Bailey, 776 F.3d at 801.        Plaintiffs present some evidence to suggest

Defendant’s awareness of their overtime work, or that Defendant at least

contemplated that BDMs would work overtime, because language addressing

overtime work was included in Plaintiffs’ job offer letters. See Pls.’ SOMF ¶ 98

(citing to Plaintiffs’ Ex. 6, labeled “Composite Offer Letters”). Plaintiffs point to

two (2) examples of job offer letters from Defendant that both state there “may” be

times overtime work will be required “due to the nature of [the BDM] position,” but

that no extra payment would be made for these hours. Id. Defendant responds that

“[t]his in no way proves that Nexus knew of any instance in which a BDM actually

worked over 40 hours per week” because the word “may” only refers to the

possibility, not the certainty, of anticipated overtime work. Def.’s Resp. to Pls.’

SOMF ¶ 98. The Court finds Defendant’s argument on this point to be unpersuasive

because the same offer letters state that Plaintiffs would be considered “non-exempt

employees” despite the potential overtime; thus, it appears to the Court that

Defendant clearly considered what would happen in the event Plaintiffs worked

more than forty (40) hours a week. See Pls.’ Ex. 6.

       For the foregoing reasons, the Court finds that Plaintiffs have sufficiently

pled the two (2) elements of a prima facie FLSA claim, and Defendant’s arguments

to the contrary do not merit summary judgment in Defendant’s favor on this point.

Construing all evidence in favor of Plaintiffs, as the non-moving party on this issue,


                                         20
      Case 1:17-cv-01679-ELR Document 298 Filed 09/18/20 Page 21 of 50




a reasonable jury could find that Plaintiffs worked overtime hours and that

Defendant knew or should have known of the overtime work. Accordingly, the

Court now proceeds with its analysis of the three (3) exemptions Defendant claims

should preclude Plaintiffs from overtime pay, despite any unpaid overtime hours

Plaintiffs worked.

             3.      Exemptions to the FLSA

      Despite the Court’s finding regarding the number of hours Plaintiffs worked,

summary judgment in favor of Defendant is nevertheless appropriate if Plaintiffs fall

within one of the many exemptions to FLSA. See Kessler, 545 F. Supp. 2d at 1246.

Thus, the Court turns to the three (3) FLSA exemptions Defendant claims should

apply to Plaintiffs. Defendant argues that Plaintiffs are not entitled to overtime pay

because they were statutorily exempt employees according to the (1) outside sales,

(2) motor vehicle sales, and/or (3) administrative exemptions of the FLSA.

[Doc. 232-1 at 8–32].      However, Plaintiffs disagree and move for summary

judgment on the basis that none of these exemptions apply to them. [Doc. 247-1 at

5–35]. The Court addresses each exemption in turn.

                     a.   The Outside Sales Exemption

      First, the Court begins with the outside sales exemption.          The Parties

vigorously dispute whether Plaintiffs’ role as BDMs satisfies the definition of an

outside sales employee, which would exempt Plaintiffs from the FLSA overtime pay


                                         21
         Case 1:17-cv-01679-ELR Document 298 Filed 09/18/20 Page 22 of 50




requirement. Defendant (as the employer) has the burden of proving that Plaintiffs

qualify for the outside sales exemption by clear and affirmative evidence.

See Hogan v. Allstate Ins. Co., 361 F.3d 621, 625 (11th Cir. 2004); Birdwell, 970

F.2d at 805; Atlanta Prof’l Firefighters, 920 F.2d at 804; Sigida, 2016 WL 7239952,

at *3.

         The Department of Labor (“DOL”) regulations define an outside sales

employee as:

         any employee: (1) Whose primary duty is: (i) making sales within the
         meaning of section 3(k) of the [FLSA], or (ii) obtaining orders or
         contracts for services or for the use of facilities for which a
         consideration will be paid by the client or customer; and (2) Who is
         customarily and regularly engaged away from the employer’s place or
         places of business in performing such primary duty.

Segraves v. AGCO, Inc., 1:17-CV-1997-TWT, 2018 WL 3772397, at *2 (N.D. Ga.

Aug. 9, 2018), recons. denied, 2018 WL 6521478 (N.D. Ga. Oct. 11, 2018) (quoting

29 C.F.R. § 541.500) (emphasis added) (internal quotation marks omitted). Thus,

whether an employee falls under the outside sales exemption depends on two (2)

factors: (1) the nature of the employee’s primary duty; and (2) whether the employee

regularly performs that primary duty away from the employer’s place of business.

See 29 C.F.R. § 541.500(a). The Parties do not dispute the second factor, that

Plaintiffs regularly conducted their jobs as BDMs away from Defendant’s place of

business. [See Doc. 232-1 at 14]; see also Def.’s Exs. Q, R; Pls.’ SOMF ¶¶ 59, 61.

Neither does Defendant argue that Plaintiffs qualify for this exemption under the

                                         22
      Case 1:17-cv-01679-ELR Document 298 Filed 09/18/20 Page 23 of 50




second type of “primary duty” defined by the statue: “obtaining orders or contracts

for services or for the use of facilities for which a consideration will be paid by the

client or customer[.]” 29 C.F.R. § 541.500(a)(1)(ii). Thus, the only factor for the

Court to assess in determining whether this exemption applies to Plaintiffs is whether

their “primary duty” as BDMs was “making sales within the meaning of section 3(k)

of the [FLSA.]” Id. § 541.500(a)(1)(i).

      “The term ‘primary duty’ is defined at § 541.700.” Id. § 541.500(b). Section

541.700(a) provides:

      [t]he term “primary duty” means the principal, main, major or most
      important duty that the employee performs. Determination of an
      employee’s primary duty must be based on all the facts in a particular
      case, with the major emphasis on the character of the employee’s job
      as a whole. Factors to consider when determining the primary duty of
      an employee include, but are not limited to, the relative importance of
      the exempt duties as compared with other types of duties; the amount
      of time spent performing exempt work; the employee’s relative
      freedom from direct supervision; and the relationship between the
      employee’s salary and the wages paid to other employees for the kind
      of nonexempt work performed by the employee.

While the amount of time spent performing exempt work “can be a useful guide in

determining whether exempt work is the primary duty of an employee,” it is not “the

sole test.” Id. § 541.700(b). Regarding the primary duty of an outside sales

employee, the DOL regulations additionally provide that

      work performed incidental to and in conjunction with the employee’s
      own outside sales or solicitations, including incidental deliveries and
      collections, shall be regarded as exempt outside sales work. Other work
      that furthers the employee’s sales efforts also shall be regarded as

                                          23
       Case 1:17-cv-01679-ELR Document 298 Filed 09/18/20 Page 24 of 50




       exempt work including, for example, writing sales reports, updating or
       revising the employee’s sales or display catalogue, planning itineraries
       and attending sales conferences.

Id. § 541.500(b).

       As noted above, the outside sales exemption requires that the employee’s

primary duty comport with one (1) of two (2) options (in addition to the requirement

that the employee generally performs the primary duty away from the employer’s

place of business). The primary duty asserted by Defendant here is that Plaintiffs

“ma[de] sales within the meaning of section 3(k) of the [FLSA].” 13                      See id.

§ 541.500(a)(1)(i).      The DOL regulations further define this subsection by

providing:

       [s]ales within the meaning of section 3(k) of the [FLSA] include the
       transfer of title to tangible property, and in certain cases, of tangible and
       valuable evidences of intangible property. Section 3(k) of the Act
       states that “sale” or “sell” includes any sale, exchange, contract to sell,
       consignment for sale, shipment for sale, or other disposition.

Id. § 541.501(b). As the Supreme Court has instructed, “the catchall phrase ‘other

disposition’ is most reasonably interpreted as including those arrangements that are




13
   See also Kuzinski v. Schering Corp., 604 F. Supp. 2d 385, 397 (D. Conn. 2009), aff’d, 384
F. App’x 17 (2d Cir. 2010) (“[T]he act of making a ‘sale,’ as that term is defined by the FLSA and
DOL regulations, is a prerequisite to falling within the outside sales exemption[.]”).

                                               24
       Case 1:17-cv-01679-ELR Document 298 Filed 09/18/20 Page 25 of 50




tantamount, in a particular industry, to a paradigmatic sale of a commodity.”

Christopher, 567 U.S. at 164.14

       Additionally, the DOL regulations distinguish promotion work from sales

work. See 29 C.F.R. § 541.503(a). As the Supreme Court also explained,

       the promotion-work regulation identifies promotion work as one type
       of activity often performed by persons who make sales, which may or
       may not be exempt outside sales work, depending upon the
       circumstances under which it is performed. § 541.503(a). Promotion
       work that is performed incidental to and in conjunction with an
       employee’s own outside sales or solicitations is exempt work, whereas
       promotion work that is incidental to sales made, or to be made, by
       someone else is not exempt outside sales work. Ibid.

Christopher, 567 U.S. at 149 (alteration adopted) (internal quotation marks omitted).

       With the relevant definitions of “primary duty” and “sales” in mind, the Court

now assesses whether Defendant has carried its burden to prove the applicability of

the outside sales exemption. Stevens v. SimplexGrinnell, LLP., 190 F. App’x 768,

771–72 (11th Cir. 2006) (“The employer has the burden to establish that the

employee is an outside salesman.”) (citing Corning Glass Works v. Brennan, 417

U.S. 188, 196–97 (1974)); accord Rock, 380 F. App’x at 877.

        In its motion, Defendant claims “Plaintiffs’ primary duty as BDMs [was]

straight[-]forward”—“selling GM fleets to customers.”                  [Doc. 232-1 at 11].


14
  Regarding 29 C.F.R. § 541.501(b), the Court also noted: “The specific list of transactions that
precedes the phrase ‘other disposition’ seems to us to represent an attempt to accommodate
industry-by-industry variations in methods of selling commodities. . . . Nothing in the remaining
regulations requires a narrower construction.” Christopher, 567 U.S. at 164.

                                               25
       Case 1:17-cv-01679-ELR Document 298 Filed 09/18/20 Page 26 of 50




Defendant further argues that even though Plaintiffs never “sold” a GM vehicle in

what one might consider the traditional sense, Plaintiffs still “made sales” within the

meaning of the FLSA based on how courts have interpreted that phrase in varying

situations. [See generally id. at 8–14]. The facts Defendant sets forth to support its

argument include that: (1) Plaintiffs would solicit customers and “finalize a

customer’s commitment to purchase GM vehicles by directing the committed

customer to a [GM] dealership” where the sale would be executed [id. at 11];

(2) Plaintiffs “were encouraged to collaborate with the [GM] dealers to present to

customers” and “were expected to contribute to closing the sale” [id. at 12]; and

(3) while Plaintiffs did not “execut[e] a sales agreement for GM fleet vehicles,” they

were “hired to cover a specific geographic sales territory and received incentive

awards based on actual sales . . . generated from their solicitation of clients.” [Id. at

13–14] (emphasis in original).

      Moreover, Defendant contends that “[d]istrict courts throughout the country

have enforced the outsides sales exemption . . . where a plaintiff was involved in the

sale but did not execute the final sales agreement.” [Id. at 13]. In its motion,

Defendant asserts that Plaintiffs “spent the vast majority of their time soliciting

prospective clients” for GM dealers [Doc. 232-1 at 14], using “individualized

solicitations that directly resulted in sales transactions formalized by the dealership.”

[Doc. 258 at 5]. Plaintiffs were hired in this direct solicitation capacity, Defendant


                                           26
        Case 1:17-cv-01679-ELR Document 298 Filed 09/18/20 Page 27 of 50




acknowledges, because car manufacturers like GM are currently prohibited from

direct-to-consumer sales in forty-eight (48) states. 15 [Id. at 5–6].

        Plaintiffs’ motion for summary judgment paints a different picture of their

work as BDMs. Chiefly, Plaintiffs rebut Defendant’s argument that they were

exempt outside salespeople because their primary duties were non-exempt

promotion work directed toward sales made by another person, as contemplated by

29 C.F.R. § 541.503(a). [Docs. 247-1 at 15–19; 251 at 5–7]. Plaintiffs make several

other arguments as well, such as: BDMs performed highly “routine, repetitive,

highly scripted and monitored” work with “relatively little freedom from direct

supervision”; used “canned PowerPoints”; obtained leads from Defendant, by no

volition of their own; and would deliver a repeatedly recycled presentation to

prospective customers before washing their hands of the interaction and allowing

the GM dealership to step in and take over to make the sale—all of which were part




15
   In its motion for summary judgment, Defendant contends that Plaintiffs’ “day-to-day” duties
included “finalizing the sale of GM fleets.” [Doc. 232-1 at 11]. The Court finds nothing in
Defendant’s Statement of Material Facts to support this characterization of Plaintiffs’ duties, and
Defendant proffers no citation to any evidence following this assertion. Accordingly, the Court
disregards this argument. See LR 56.1(B)(1), NDGa. (“The Court will not consider any fact:
(a) not supported by a citation to evidence . . . (c) stated as an issue or legal conclusion; or (d) set
out only in the brief and not in the movant’s [or respondent’s] statement of undisputed facts.”);
see also FED. R. CIV. P. 56(c)(1) (“A party asserting that a fact . . . is genuinely disputed must
support the assertion by . . . citing to particular parts of materials in the record.”); cf. Resolution
Trust Corp. v. Dunmar Corp., 43 F.3d 587, 599 (11th Cir. 1995) (en banc) (“There is no burden
upon the district court to distill every potential argument that could be made based upon the
materials before it on summary judgment.”).

                                                  27
      Case 1:17-cv-01679-ELR Document 298 Filed 09/18/20 Page 28 of 50




of an eight (8) step sales process to which Defendant instructed them to adhere to

rigidly. [Doc. 247-1 at 25–29].

      The U.S. Supreme Court considered a factually similar situation in

Christopher. 567 U.S. 142 (2012). In that case, the Court considered whether the

outside sales exemption applied to a prescription drug company’s pharmaceutical

representatives whose jobs were to “provide information to physicians about the

company’s products in hopes of persuading them to write prescriptions for the

products in appropriate cases.” Id. at 150. The pharmaceutical representative role

was necessary because pharmaceutical companies (like auto manufacturers) are

widely subject to regulations that prevent them from selling directly to consumers.

Id.

      The Court’s description of the pharmaceutical representatives’ duties echoes

many of the same types of facts disputed in the matter at hand:

      [petitioners] were responsible for calling on physicians in an assigned
      sales territory to discuss the features, benefits, and risks of an assigned
      portfolio of respondent’s prescription drugs. Petitioners’ primary
      objective was to obtain a nonbinding commitment from the physician
      to prescribe those drugs in appropriate cases, and the training that
      petitioners received underscored the importance of that objective.

      Petitioners spent about 40 hours each week in the field calling on
      physicians. These visits occurred during normal business hours, from
      about 8:30 a.m. to 5 p.m. Outside of normal business hours, petitioners
      spent an additional 10 to 20 hours each week attending events,
      reviewing product information, returning phone calls, responding to
      e-mails, and performing other miscellaneous tasks. Petitioners were


                                          28
      Case 1:17-cv-01679-ELR Document 298 Filed 09/18/20 Page 29 of 50




      not required to punch a clock or report their hours, and they were
      subject to only minimal supervision.

Id. at 151 (footnotes omitted).

      As here, the question in Christopher of whether the pharmaceutical

representatives actually made a “sale” was heavily disputed, and the pharmaceutical

representative employees raised the promotion/sales distinction. Id. at 164. The

Court found the promotion distinction of little use in determining the “sale” inquiry:

“although the promotion-work regulation distinguishes between promotion work

that is incidental to an employee’s own sales and work that is incidental to sales

made by someone else, see § 541.503(a), this distinction tells us nothing about the

meaning of ‘sale.’” Id. at 164. Instead, the Court focused on the “broad catchall

phrase” from the definition of a sale in 29 C.F.R. § 541.500(a)(1)(i): “other

disposition.”   The Court found that limiting the definition of this phrase “to

dispositions involving ‘contracts for the exchange of goods or services in return for

value’” would be too narrow; similarly, the pharmaceutical representatives’

proposed definition of “firm agreement or firm commitment to buy” would also be

too narrow. Id. at 163 (internal marks omitted and alteration adopted).

      The Court ultimately held the representatives exempt pursuant to the outside

sales exemption.

      Given our interpretation of “other disposition,” it follows that
      petitioners made sales for purposes of the FLSA and therefore are
      exempt outside salesmen within the meaning of the DOL’s regulations.

                                         29
      Case 1:17-cv-01679-ELR Document 298 Filed 09/18/20 Page 30 of 50




      Obtaining a nonbinding commitment from a physician to prescribe one
      of respondent’s drugs is the most that petitioners were able to do to
      ensure the eventual disposition of the products that respondent sells.
      This kind of arrangement, in the unique regulatory environment within
      which pharmaceutical companies must operate, comfortably falls
      within the catchall category of “other disposition.”

      ....

      Our holding also comports with the apparent purpose of the FLSA’s
      exemption for outside salesmen. The exemption is premised on the
      belief that exempt employees “typically earned salaries well above the
      minimum wage” and enjoyed other benefits that “se[t] them apart from
      the nonexempt workers entitled to overtime pay.” Preamble 22124. It
      was also thought that exempt employees performed a kind of work that
      “was difficult to standardize to any time frame and could not be easily
      spread to other workers after 40 hours in a week, making compliance
      with the overtime provisions difficult and generally precluding the
      potential job expansion intended by the FLSA’s time-and-a-half
      overtime premium.” Ibid. Petitioners—each of whom earned an
      average of more than $70,000 per year and spent between 10 and 20
      hours outside normal business hours each week performing work
      related to his assigned portfolio of drugs in his assigned sales
      territory—are hardly the kind of employees that the FLSA was intended
      to protect.

Id. at 165–66 (footnotes omitted).

      Lastly, the Court discarded an argument by the pharmaceutical representatives

that Plaintiffs in the instant case have also raised. [See Doc. 251 at 1–2]. The

pharmaceutical representatives in Christopher claimed that they were “nonexempt

promotional employees who merely stimulate sales made by others[.]” See 567 U.S.

at 167; [see also Doc. 251 at 1–2]. In rejecting this argument as made by the

pharmaceutical representatives, the Court stated: “[t]his formalistic argument is


                                        30
       Case 1:17-cv-01679-ELR Document 298 Filed 09/18/20 Page 31 of 50




inconsistent with the realistic approach that the outside salesman exemption is meant

to reflect.” Christopher, 567 U.S. at 167. However, the Court did include the

following caveat:

      [the] point is not, as the dissent suggests, that any employee who does
      the most that he or she is able to do in a particular position to ensure the
      eventual sale of a product should qualify as an exempt outside
      salesman. . . . Rather, our point is that, when an entire industry is
      constrained by law or regulation from selling its products in the
      ordinary manner, an employee who functions in all relevant respects as
      an outside salesman should not be excluded from that category based
      on technicalities.

Id. at 165 n.23 (internal citation omitted).

      Based on this authority, the Court finds that Defendant must demonstrate by

“clear and affirmative evidence” that the outside sales exemption applies to

Plaintiffs’ work as BDMs. See Birdwell, 970 F.2d at 805 (internal citation omitted).

However, as the evidence stands, genuine issues remain regarding several material

facts like those on which the Supreme Court based its decision in Christopher. These

issues include, specifically: whether Plaintiffs obtained any kind of commitment,

nonbinding or otherwise, from their leads; the scope of product-related topics

Plaintiffs were allowed to discuss with their leads; and whether Plaintiffs’ efforts

only promoted the sales of others (particularly in light of the unique regulatory

environment of the auto sales industry). The Court may not weigh the conflicting

evidence presented by the Parties or their credibility upon summary judgment.

Kessler, 545 F. Supp. 2d at 1247 (“In deciding a motion for summary judgment, the

                                           31
      Case 1:17-cv-01679-ELR Document 298 Filed 09/18/20 Page 32 of 50




court may not weigh conflicting evidence or weigh the credibility of the parties.”)

(citing Hairston v. Gainesville Sun Pub. Co., 9 F.3d 913, 919 (11th Cir. 1993)).

Additionally, Christopher is distinguishable from the case at bar in that the

employees therein, the pharmaceutical representatives, directly marketed their own

employer’s products, which cannot be said of Plaintiffs here. A reasonable jury

could find in favor of either Party. Accordingly, the Court declines to grant summary

judgment to either Party on the basis of the outside sales exemption.

                    b.     The Automobile Sales and Service Exemption

      Next, the Parties vehemently argue their opposing positions as to whether

Plaintiffs are exempt from the FLSA overtime pay requirement pursuant to the

automobile sales and service exemption (the “auto sales exemption”). [See Docs.

232-1 at 15–27; 247-1 at 30–34]. The FLSA exempts “any salesman . . . primarily

engaged in selling or servicing automobiles . . . if he is employed by a

nonmanufacturing establishment primarily engaged in the business of selling such

vehicles or implements to ultimate purchasers.” 29 U.S.C. § 213(b)(10)(A).

      The DOL regulations expound upon the auto sales exemption, providing

specific definitions of qualifying employers and employees.                 29 C.F.R.

§ 779.372(b)(1) sets forth the two (2)-part test for qualifying employers. First, “[t]he

establishment must not be engaged in manufacturing;” and second, “[t]he

establishment must be primarily engaged in the business of selling automobiles . . .


                                          32
       Case 1:17-cv-01679-ELR Document 298 Filed 09/18/20 Page 33 of 50




to the ultimate purchaser for [29 U.S.C. § 213(b)(10)(A)] to apply.”                  Id.

§ 779.372(b)(1)(i)–(ii). “Primary engaged” as applied to the employer’s business

“means that over half of the establishment[’]s annual dollar volume of sales made or

business done must come from sales of the enumerated vehicles.” Id. § 779.372(d).

      Next, a qualifying employee must be:

      an employee who is employed for the purpose of and is primarily
      engaged in making sales or obtaining orders or contracts for sale of the
      automobiles . . . that the establishment is primarily engaged in selling.
      . . . Work performed incidental to and in conjunction with the
      employee’s own sales or solicitations, including incidental deliveries
      and collections, is regarded as within the exemption.

Id. § 779.372(c)(1). “Primary engaged” as applied to the employee’s work “means

the major part or over 50 percent of the salesman’s . . . time must be spent in selling

or servicing the enumerated vehicles.” Id. § 779.372(d).

      In applying the regulatory definitions to the facts of this case, the Court must

first address whether Defendant is an establishment whose employees may

potentially qualify for the auto sales exemption. The first prong of the test for

qualifying employers—that the “establishment must not be engaged in

manufacturing”—is not in dispute. Id. § 779.372(b)(1)(i). Rather, the Parties

dispute whether Defendant is “primarily engaged in the business of selling

automobiles . . . to the ultimate purchaser[.]” Id. § 779.372(b)(1)(ii). It is only where

both prongs “are met by an establishment [that] the exemption will be available for

salesmen . . . employed by the establishment[.]” Id.

                                           33
       Case 1:17-cv-01679-ELR Document 298 Filed 09/18/20 Page 34 of 50




      Defendant does not argue in its motion for summary judgment that it directly

sells automobiles to the ultimate purchaser. Rather, Defendant concedes that GM

dealers execute the sales contracts with the customers solicited by Defendant’s

BDMs. [See, e.g., Doc. 232-1 at 26] (“Indeed, BDMs are the driving force behind

every step of the sales process until they hand the customer off to the dealer to sign

a contract.”). However, Defendant argues that the exemption still applies because

Plaintiffs “were an integral part of a larger sales effort that included dealership

representatives . . . . While BDMs may not sign the final contract, the vast majority

of fleet customers would not be engaging with the dealerships without the sales work

of the BDMs.” [Doc. 258 at 9]. Defendant stresses that when focusing on the “actual

job duties” of Plaintiffs rather than “their title[s] or how they referred to themselves,

Plaintiffs were outside salespeople because their primary duties involved the sale of

vehicles.” [Id. at 10] (emphasis removed).

      In response, Plaintiffs identify evidence that Defendant “does not have the

authority to sell GM vehicles directly to the customers.” [Doc. 247-1 at 33] (citing

Pls.’ Ex. 32—Edward Peper Dep. 135:21–136:6). Instead, as Plaintiffs point out,

Defendant’s purchase order agreement with GM “provides that Nexus will be paid

for ‘professional services’ billed monthly.” [Doc. 260 at 10] (citing Pls.’ Ex. 14—

Nexus/GM Purchase Order Contract at GM 3353-GM 3359). Plaintiffs also present

evidence from the deposition of GM’s former Director of Fleet & Government Sales


                                           34
      Case 1:17-cv-01679-ELR Document 298 Filed 09/18/20 Page 35 of 50




demonstrating that Defendant did not sell vehicles to the ultimate customer. [Id. at

11] (citing Pls.’ Ex. 34—Christopher Hoolehan Dep. at 28:6–9) (“Q: ‘So Nexus

doesn’t sell cars, does it?’ . . . A: ‘No.’”). Because the Parties do not dispute that

Defendant meets the first prong of the test for qualifying employers—that the

“establishment must not be engaged in manufacturing”—these arguments go to the

second prong, whether Defendant is “primarily engaged in the business of selling

automobiles . . . to the ultimate purchaser[.]” See 29 C.F.R. § 779.372(b)(1)(i)–(ii).

      To support its position, Defendant relies on the U.S. Supreme Court decision

in Encino, 138 S. Ct. 1134 (2018), claiming Encino’s “common-sense, functional

approach” to interpreting the “broad reach of the automobile sales exemption” would

hold Plaintiffs exempt because they “are integrally involved in the sales process.”

[See Doc. 232-1 at 5–6]. However, Defendant’s reliance is misplaced, because in

Encino, there was no question that the service advisors worked for an auto dealership

that sold vehicles to ultimate purchasers. 138 S. Ct. at 1138. Here, Defendant is not

a dealership and does not sell vehicles to ultimate purchasers. See Def.’s SOMF ¶ 1

(Nexus provides “automotive management consultancy and business services to

clients in the automotive industry”); see also Hoolehan Dep. at 28:6–9 (Nexus does

not sell vehicles), 142:23–24 (“The only way a customer can buy a vehicle is through

a [GM] dealer.”). Because Defendant does not meet the definition of qualifying

establishment pursuant to 29 C.F.R. § 779.372(b)(1)(ii), Defendant’s employees


                                         35
       Case 1:17-cv-01679-ELR Document 298 Filed 09/18/20 Page 36 of 50




cannot qualify for this exemption. Thus, the Court finds that Plaintiffs prevail on

this point.

       Accordingly, the Court concludes Plaintiffs were not exempt for overtime

compensation based on the auto sales exemption and grants Plaintiffs’ motion for

summary judgment as to this exemption. In doing so, the Court denies Defendant’s

motion for summary judgment on this point.

                   c.    The Administrative Exemption

       Lastly, the Parties dispute whether Plaintiffs are exempt from the FLSA

overtime pay requirement pursuant to the administrative exemption. [See Docs.

232-1 at 15–27; 247-1 at 30–34]. As with the previously addressed exemptions,

“[t]he employer carries the burden of proving the [administrative] exemption, and

the overtime provisions of the FLSA are narrowly construed against the employer.”

Bagwell v. Fla. Broadband, LLC, 385 F. Supp. 2d 1316, 1322 (S.D. Fla. 2005)

(citing Hogan, 361 F.3d at 625).

       The administrative exception to the FLSA involves both a salary and duty

component, and applies to “any employee employed in a bona fide . . . administrative

. . . capacity[.]” See 29 U.S.C. § 213(a)(1). Under the applicable regulations, the

term “employee employed in a bona fide administrative capacity” means any

employee:




                                        36
       Case 1:17-cv-01679-ELR Document 298 Filed 09/18/20 Page 37 of 50




       (1) Compensated on a salary or fee basis pursuant to § 541.600 at a rate
       of not less than $684 per week . . . . 16

       (2) Whose primary duty is the performance of office or non-manual
       work directly related to the management or general business operations
       of the employer or the employer’s customers; and

       (3) Whose primary duty includes the exercise of discretion and
       independent judgment with respect to matters of significance.

29 C.F.R. § 541.200(a).

       In Klim v. DS Services of Am., Inc., 225 F. Supp. 3d 1373 (N.D. Ga. 2015),

this Court set forth the relevant standards for assessing an employee’s “primary

duty” in the context of the FLSA’s administrative exception.

       Whether an employee falls under the administrative exemption is a
       highly fact-intensive inquiry that depends on the particular
       circumstances of each case. See 29 C.F.R. § 541.700(a) (providing that
       the “[d]etermination of an employee’s primary duty must be based on
       all the facts in a particular case, with the major emphasis on the
       character of the employee’s job as a whole”); . . . . As a job title is of
       little use for exemption purposes, courts look to the tests articulated by
       the Department of Labor’s (“DOL”) regulations under the FLSA in
       assessing the applicability of the FLSA’s statutory exemptions.
       [Morgan v. Fam. Dollar Stores, Inc., 551 F.3d 1233, 1265–66 (11th Cir.
       2008)].

       The regulations define the term “primary duty” as “the principal, main,
       major or most important duty that the employee performs.” 29 C.F.R.
       § 541.700(a). Factors to consider when determining the primary duty

16
   29 C.F.R. § 541.600(b) provides: “The required amount of compensation per week may be
translated into equivalent amounts for periods longer than one (1) week. For example, the $684-
per-week requirement will be met if the employee is compensated biweekly on a salary basis of
not less than $1,368, semimonthly on a salary basis of not less than $1,482, or monthly on a salary
basis of not less than $2,964.” Thus, the minimum yearly salary requirement for the administrative
exception translates to $35,568 per year. Id. As explained below, the Parties do not dispute that
Plaintiffs’ base salary exceeds the minimum requirement for this exception. See n.17, infra.

                                                37
      Case 1:17-cv-01679-ELR Document 298 Filed 09/18/20 Page 38 of 50




      of an employee include (1) the relative importance of the exempt duties
      as compared with other types of duties; (2) the amount of time spent
      performing exempt work; (3) the employee’s relative freedom from
      direct supervision; and (4) the relationship between the employee’s
      salary and the wages paid to other employees for the kind of nonexempt
      work performed by the employee. Id. While the amount of time spent
      performing exempt work can be a useful guide in determining whether
      exempt work is the primary duty of an employee, it is not dispositive of
      the primary duty issue. See 29 C.F.R. § 541.700(b) (noting that
      “employees who spend more than 50 percent of their time performing
      exempt work will generally satisfy the primary duty requirement” and
      that “[e]mployees who do not spend more than 50 percent of their time
      performing exempt duties may nonetheless meet the primary duty
      requirement if the other factors support such a conclusion”).

Id. at 1377–78.

      As noted above, an employee only qualifies for the administrative exception

where her primary duty involves both “the performance of office or non-manual

work directly related to the management or general business operations of the

employer or the employer’s customers;” and “the exercise of discretion and

independent judgment with respect to matters of significance.”             29 C.F.R.

§ 541.200(a)(2)–(3). Regarding the first prong of the administrative exception

primary duty test:

      [t]o qualify as work “directly related to the management or general
      business operations” an employee must perform work directly related
      to assisting with the running or servicing of the business, as
      distinguished, for example, from working on a manufacturing
      production line or selling a product in a retail or service establishment.
      29 C.F.R. § 541.201(a). A primary duty “directly related to the
      management or general business operations” includes work in a
      functional area of the business, such as accounting, budgeting, auditing,


                                         38
      Case 1:17-cv-01679-ELR Document 298 Filed 09/18/20 Page 39 of 50




      quality control, purchasing, procurement, marketing, safety and health,
      personnel management, and similar activities. Id. at § 541.201(b).

Klim, 225 F. Supp. 3d at 1378.

      As for the second prong of the test, the DOL regulations provide that

generally, “the exercise of discretion and independent judgment involves the

comparison and the evaluation of possible courses of conduct, and acting or making

a decision after the various possibilities have been considered.”       29 C.F.R.

§ 541.202(a). An exempt employee must be able to exercise her discretion and

independent judgment regarding “matters of significance[,]” which “refers to the

level of importance or consequence of the work performed.” Id. Factors for the

Court to consider when determining whether the “discretion and independent

judgment” prong is satisfied include, but are not limited to:

   • whether the employee has authority to formulate, affect, interpret, or
     implement management policies or operating practices;

   • whether the employee carries out major assignments in conducting the
     operations of the business;

   • whether the employee performs work that affects business operations
     to a substantial degree, even if the employee’s assignments are related
     to operation of a particular segment of the business;

   • whether the employee has authority to commit the employer in matters
     that have significant financial impact;

   • whether the employee has authority to waive or deviate from
     established policies and procedures without prior approval;


                                         39
      Case 1:17-cv-01679-ELR Document 298 Filed 09/18/20 Page 40 of 50




   • whether the employee has authority to negotiate and bind the company
     on significant matters;

   • whether the employee provides consultation or expert advice to
     management; whether the employee is involved in planning long- or
     short-term business objectives;

   • whether the employee investigates and resolves matters of significance
     on behalf of management; and

   • whether the employee represents the company in handling complaints,
     arbitrating disputes or resolving grievances.

Id. § 541.202(b).

      Although the “exercise of discretion and independent judgment implies
      that the employee has authority to make an independent choice, free
      from immediate direction or supervision . . . employees can exercise
      discretion and independent judgment even if their decisions or
      recommendations are reviewed at a higher level. Thus, the term
      ‘discretion and independent judgment’ does not require that the
      decisions made by an employee have a finality that goes with unlimited
      authority and a complete absence of review . . . [.] The decisions made
      as a result of the exercise of discretion and independent judgment may
      consist of recommendations for action rather than the actual taking of
      action.” 29 C.F.R. § 541.202(c). The regulations further provide that
      the “exercise of discretion and independent judgment must be more
      than the use of skill in applying well-established techniques, procedures
      or specific standards described in manuals or other sources.” Id. at
      § 541.202(e).
Klim, 225 F. Supp. 3d at 1379.

      Turning now to the arguments, the Parties do not appear to dispute Plaintiffs’

annual base salary was between $70,000 and $75,000 per year, in excess of the




                                         40
       Case 1:17-cv-01679-ELR Document 298 Filed 09/18/20 Page 41 of 50




minimum required for the administrative exception. 17 [See Doc. 232-1 at 3]; see also

Def.’s SOMF ¶ 19.18 Instead, the Parties strongly dispute the nature of Plaintiffs’

primary duties when they worked as BDMs for Defendant. Thus, their arguments

address the second and third prongs of 29 C.F.R. § 541.200(a). Defendant, as the

employer, bears the burden of proving both prongs are satisfied for Plaintiffs to be

exempt pursuant to the administrative exception. Accord Bagwell, 385 F. Supp. 2d

at 1322. The Court addresses the Parties’ arguments regarding the “primary duty”

prongs of the administrative exception in turn.

                              i.      29 C.F.R. § 541.200(a)(2)

       First, the Parties dispute whether Plaintiffs’ primary duty during their employ

as BDMs involved “the performance of office or non-manual work directly related

to the management or general business operations of the employer or the employer’s

customers.” See 29 C.F.R. § 541.200(a)(2). Defendant contends Plaintiffs’ primary

duty as BDMs was “to generate revenue for GM by leading to the close of the sale”


17
   Plaintiffs’ Statement of Material Facts does not contain a statement of their annual salary, only
an assertion that “[a]t no point did any Plaintiff in this matter earn $100,000.00 or more in any
twelve [12] month period.” Pls.’ SOMF ¶ 50. But in their response to Defendant’s Statement of
Material Facts, Plaintiffs do not dispute (or even address) Defendant’s statement that “BDMs earn
a base salary of between $70,000 and $75,000 annually.” Def.’s SOMF ¶ 19. Thus, the Court
deems this fact undisputed.
18
   As earlier discussed, Defendant has voluntarily withdrawn its references to the expert report of
Robert Stanton [Doc. 232-33] from their Statement of Material Facts and Motion for Summary
Judgment. [See Doc. 288]. Mr. Stanton’s expert report is just one of several exhibits cited in
support of Defendant’s undisputed statement that Plaintiffs and other BDMs earned a base salary
between $70,000–$75,000. The Court disregards this citation. Defendant cites several other
pieces of evidence in support of the salary estimate, which the Court finds sufficient for purposes
of resolving the Parties’ cross-motions for summary judgment. See Def.’s SOMF ¶ 19.

                                                41
       Case 1:17-cv-01679-ELR Document 298 Filed 09/18/20 Page 42 of 50




or, alternatively, “to influence customers to purchase GM vehicles[.]” [Doc. 232-1

at 29]. Defendant claims this duty directly relates to the operation of its business

because “Nexus’ revenue comes almost exclusively from the work it does for GM

through Operation Conquest.” [Id.] 19

       Plaintiffs, on the other hand, contend that their primary duties as BDMs were

“cold calling, qualifying leads, setting appointments, preparing canned PowerPoints,

[and] initial fact[-]finding meetings” in order to “get leads for [GM] dealerships.”

[Doc. 247-1]. Plaintiffs claim that these duties render them non-exempt because

they were “production” employees rather than administrative employees. [See Docs.

247-1 at 26–27; 251 at 14–16]. Alternatively, Plaintiffs assert they were not exempt

employees because they had no “hand in running the business” but were only “the

worker bees of Operation Conquest.” [See Docs. 247-1 at 27; 251 at 16].

       The Court first addresses Plaintiffs’ primary argument on this point—that as

BDMs, they were production employees rather than administrative employees.

Plaintiffs state that “BDMs are Nexus’ marketplace offerings” and “BDMs are the

primary product offering of Nexus.” [Doc. 251 at 14, 16]. As support, Plaintiffs



19
   Defendant also points to evidence that one (1) opt-in Plaintiff, Meghan Wilson, worked on
“extensive long-term marketing and promotional strategies” and “collaborated with corporate
officials” to create and implement “business and marketing plans.” [Doc. 232-1 at 29]. However,
Plaintiff Wilson’s deposition testimony states that she did not draft any of these materials herself;
instead, the language was crafted by Gianni Lalos, a former manager at Nexus “or” GM, and
distributed to BDMs via email to put in their LinkedIn profiles. See Def.’s Ex. P—Meghan Wilson
Dep. at 22:6–23:15.

                                                 42
      Case 1:17-cv-01679-ELR Document 298 Filed 09/18/20 Page 43 of 50




point to the purchase order between Nexus and GM, wherein Nexus states it will

provide “personnel in a bundled service as Business Development Managers (BDM)

and Area Sales Managers (ASM).” [Doc. 247-1 at 27]. Essentially, Plaintiffs

attempt to characterize or themselves as “production employees” because they were

“products.” However, the Court disagrees.

      The DOL regulations differentiate “work directly related to assisting with the

running or servicing of the business, as distinguished from, for example, working on

a manufacturing production line,” and thus, the Court finds Plaintiffs’ argument on

this point unpersuasive. See 29 C.F.R. § 541.201(a); see also Hogan, 361 F.3d at

627 (holding that insurance salesmen were not production employees because

“[t]heir duties included promoting sales, advising customers, adapting policies to

customer’s needs, . . . . These duties are similar to administrative, rather than

production, tasks”). Plaintiffs offer no binding authority to support their “production

employees” argument, and all the cases cited in their briefs are factually

distinguishable from this case.

      Separately, Plaintiffs contend that the production/administration dichotomy

separates them from those exempt employees who “engage[] in running the business

itself or determining its overall course or policies,” because they were only involved

with “the day-to-day carrying out of the business’ affairs.” [Doc. 274-1 at 27]

(quoting Talbott v. Lakeview Ctr., Inc., 3:06CV378/MCR/MD, 2008 WL 4525012,


                                          43
      Case 1:17-cv-01679-ELR Document 298 Filed 09/18/20 Page 44 of 50




at *4 (N.D. Fla. Sept. 30, 2008)). The Court also finds this argument unavailing.

Plaintiffs’ own characterization of their role supports a finding that their primary

duties directly related to the general business operations of Defendant because they

worked in a functional area of the business. See 29 C.F.R § 541.201(b).

      For instance, the applicable regulation expressly contemplates “marketing”

roles as within the scope of the administrative exemption. Id. As BDMs, Plaintiffs

(at the very least) solicited customers for their employer’s main client and marketed

that main client’s brand. See Pls.’ SOMF ¶ 9 (“[The] BDMs’ primary job functions

are to promote GM’s Brand, work as ‘brand ambassadors[,]’ and develop qualified

leads for the independently owned GM dealerships[.]”) (citations omitted); id. ¶ 24

(“BDMs[’] role is to serve as a brand ambassador[.]”);             id. ¶ 39 (“GM is

[Defendant’s] only client in the U.S.; thus all of [Defendant’s] revenue is derived

from the per-head staffing of BDMs . . . related to Operation Conquest[.]”). This

district has held that where an employee is not subject to constant, direct supervision

and “play[s] a crucial role in generating revenue for the defendant . . . her duties

[are] therefore directly related to the [defendant’s] general operations. Cue-Lipin v.

Callanwolde Found., Inc., 1 F. Supp. 3d 1359, 1361 (N.D. Ga. 2014).

      Defendant additionally carries its burden as the employer to prove this prong

of the exemption through clear and affirmative evidence. See Birdwell, 970 F.2d at

805. Defendant acknowledges, and Plaintiffs do not dispute, that its “revenue comes


                                          44
      Case 1:17-cv-01679-ELR Document 298 Filed 09/18/20 Page 45 of 50




almost exclusively from the work it does for GM through Operation Conquest” and

that “goal of Operation Conquest is to increase GM sales.” [Doc. 232-1 at 29].

Defendant points to deposition testimony from certain opt-in Plaintiffs who said they

“promoted sales” on behalf of GM and “influenced customers’ decisions to purchase

GM vehicles.” [Id.] (citing exhibits). Considering “all the facts in a particular case,

with the major emphasis on the character of the employee’s job as a whole,”

see Reyes v. Goya Foods, Inc., 549 F. App’x 876, 877 (11th Cir. 2013), and in light

of the evidence, the Court finds Plaintiffs performed “office or non-manual work

directly related to the . . . general business operations of the employer or the

employer’s customers.” See 29 C.F.R. § 541.200(a)(2).

      Accordingly, the Court finds this prong of the administrative exemption to be

satisfied. The Court next addresses the “independent judgment and discretion”

prong of the exemption.

                          ii.    29 C.F.R. § 541.200(a)(3)

      Regarding the final prong of the administrative exemption, the Parties dispute

whether Plaintiffs’ primary duty as BDMs “include[d] the exercise of discretion and

independent judgment with respect to matters of significance.”                See id.

§ 541.200(a)(3). As noted above, the “regulations further provide that the ‘exercise

of discretion and independent judgment must be more than the use of skill in

applying well-established techniques, procedures or specific standards described in


                                          45
      Case 1:17-cv-01679-ELR Document 298 Filed 09/18/20 Page 46 of 50




manuals or other sources.’” Klim, 225 F. Supp. 3d at 1379 (quoting 29 C.F.R.

§ 541.202(e)).

      The Parties provide different accounts of the level of discretion and

independent judgment Plaintiffs exercised in performing their duties as BDMs.

[E.g., Docs. 232-1 at 30; 247-1 at 26]. But even construing the facts in the light most

favorable to Plaintiffs, the evidence supports a finding that Plaintiffs exercised their

discretion and independent judgment within the meaning of the administrative

exception. By their own account, Plaintiffs had a hand in choosing which leads to

develop, performed customized research before meeting with selected leads, and

delivered presentations that necessarily required some amount of customization to

each lead. Pls.’ SOMF ¶ 57 (“BDMs are supposed to select companies within select

industries known to purchase fleet vehicles to prioritize them from their list of

leads.”) (internal citation omitted); id. ¶ 63 (“BDMs are taught how to conduct

research on the business, the industry and given certain questions to ask the business

about how they manage their vehicles.”) (internal citation omitted); id. ¶ 64 (BDMs

do “additional research on the business, industry and the person they will be

meeting[.]”) (internal citation omitted); id. ¶ 89 (BDMs try to “convince a prospect

to meet with a dealer, or attend a presentation with a dealer[.]”) (internal citation

omitted). The Court finds that these facts, as alleged by Plaintiff, fall in squarely

line with the reasoning that “[a]n employee exercises discretion when he compares


                                          46
      Case 1:17-cv-01679-ELR Document 298 Filed 09/18/20 Page 47 of 50




and evaluates possible courses of conduct and acts after considering the various

possibilities. The fact that his decision or action is subject to review by management

is not dispositive.” Coppage v. Bradshaw, 665 F. Supp. 2d 1361, 1367 (N.D. Ga.

2009) (citing 29 C.F.R. § 541.202).

      Additionally, Defendant carries its burden as the employer to prove the

exemption through clear and affirmative evidence. See Birdwell, 970 F.2d at 805.

For example, Defendant points to the BDM Fleet Training Guide, which mentions

at several points that a BDM must use her discretion to tailor her approach for

different prospects. [See Doc. 238 at 21, 30, 32] (the BDM Fleet Training Guide

instructs BDMs, among other things, to figure out how to “account for vehicle

equipment differences to compare” total cost of ownership between the vehicles the

prospect currently uses for its fleet versus a GM vehicle fleet; to “decide for yourself

and for each presentation . . .” the most effective approach; to “identify the scope”

of a prospect’s needs; and to “identify the competitive landscape” in a particularized

context).    Although Plaintiffs utilized certain “well-established techniques,

procedures or specific standards described in manuals or other sources” in

performing their presentations and pursuing potential leads, see 29 C.F.R.

§ 541.202(e), such as the eight (8) step sales process described by Plaintiffs [see

Doc. 247-1 at 27], Defendant presents evidence that BDMs would choose to

sometimes go “out of order” based on what was best for each prospective lead and


                                          47
      Case 1:17-cv-01679-ELR Document 298 Filed 09/18/20 Page 48 of 50




that BDMs understood they had to “elicit the specific needs and challenges of the

customer to deliver a meaningful solution” tailored to each lead’s “particular needs.”

[Doc. 232-1 at 32] (citing exhibits). Considering “all the facts in a particular case,

with the major emphasis on the character of the employee’s job as a whole,” see

Reyes, 549 F. App’x at 877, and in light of the evidence, the Court finds Plaintiffs’

primary duties “include[d] the exercise of discretion and independent judgment with

respect to matters of significance.” See 29 C.F.R. § 541.200(a)(3). Thus, the Court

finds this final prong of the administrative exemption to be satisfied.

      Because the Parties do not dispute the first prong of the administrative

exemption pursuant to Section 541.200(a), and Defendant has demonstrated the

applicability of the second and third prongs, the Court finds Plaintiffs exempt from

the FLSA’s overtime compensation requirement based on this exemption.

Accordingly, the Court grants Defendant’s motion for summary judgment as to this

point. In doing so, the Court denies Plaintiffs’ motion for summary judgment as to

the same.

V.    Summary

      In sum, the Court grants in part and denies in part both Parties’ motions for

summary judgment. Specifically, the Court denies Plaintiffs’ motion with regards

to the outside sales exemption and the administrative exemption. The Court grants

Plaintiffs’ motion as to their argument that they worked overtime hours and as the


                                          48
       Case 1:17-cv-01679-ELR Document 298 Filed 09/18/20 Page 49 of 50




auto sales exemption. The Court denies Defendant’s motion with regards to its

argument that Plaintiffs fail to demonstrate they worked overtime hours, the outside

sales exemption, and the auto sales exemption.

       However, the Court grants Defendant’s motion as to the administrative

exemption. “[A]n employer can avoid paying overtime compensation if it proves

that [just] one of the FLSA’s exemptions applies.” Kessler, 545 F. Supp. 2d at 1246

(citing Wouters, 9 F.3d at 929); see also 29 U.S.C. § 213.                    Therefore, the

administrative exemption forecloses Plaintiffs’ claims for unpaid overtime.20

VI.    Conclusion

       For the reasons set forth above, the Court DENIES AS MOOT Plaintiffs’

first Motion for Summary Judgment. [Doc. 233]. The Court DENIES Plaintiffs’

“Motion for Leave of Court to File Supplemental Evidence in Support of Plaintiffs’

Motion for Summary Judgment and Request for Leave to File Supplemental Brief

in Opposition to Defendant’s Motion for Summary Judgment and Support of

Plaintiffs’ Motion for Summary Judgment.” [Doc. 287]. The Court also DENIES

Defendant’s Motion for Oral Argument regarding Plaintiffs’ motion for leave.

[Doc. 291].




20
  In light of this ruling, the Court denies as moot Plaintiffs’ “Motion in Limine to Exclude the
Defendant’s Use of Half Time 29 [C.F.R.] § 778.114, or Use of Fluctuating Workweek Method
(FWW) to Determine Damages.” [Doc. 297].

                                              49
      Case 1:17-cv-01679-ELR Document 298 Filed 09/18/20 Page 50 of 50




      Additionally, the Court GRANTS Plaintiffs’ Motions to Seal. [Docs. 234,

252]. Accordingly, the Court DIRECTS the Clerk to SEAL Exhibits One (1)

through Sixty-Four (64) attached to Plaintiffs’ first Motion for Summary Judgment

[Doc. 233] as well as Exhibits Sixty-Five (65) through Sixty-Nine (69) attached to

Plaintiffs’ Response in Opposition to Defendant’s Motion for Summary Judgment.

[Doc. 251].

      Lastly, the Court GRANTS IN PART AND DENIES IN PART Plaintiffs’

Amended Motion for Summary Judgment [Doc. 247] and DENIES AS MOOT

Plaintiffs’ “Motion in Limine to Exclude the Defendant’s Use of Half Time 29

[C.F.R.] § 778.114, or Use of Fluctuating Workweek Method (FWW) to Determine

Damages.” [Doc. 297]. The Court GRANTS IN PART AND DENIES IN PART

Defendant’s Motion for Summary Judgment. [Doc. 232]. The Court DIRECTS the

Clerk to ENTER JUDGMENT in favor of Defendant and CLOSE this case.

      SO ORDERED, this 18th day of September, 2020.



                                            ______________________
                                            Eleanor L. Ross
                                            United States District Judge
                                            Northern District of Georgia




                                       50
